Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 8/28/2019. Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2019 and 1/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite “the embassy”, which lacks antecedent basis and renders the claims indefinite. For examination purposes, the limitation will be considered as “an embassy”. Correction or clarification is kindly requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140372154 to Scott, hereinafter Scott, and further in view of US 20150088778 to Tsao et al., hereinafter Tsao.
Regarding claim 1, Scott discloses 
A method of maintaining information for a traveler, comprising ([0007]: machine readable media storing code executed in computer): monitoring a location of the mobile device  ([0043] travel tracking system tracks real-time location of traveler entering or departing a country using the traveler mobile phone signals); and providing a signal in response to the mobile device transitioning from a first country/territory to a second country/territory ([0042]: update status of the traveler in a database upon arrival of the flight, and [0046] provide alerts when traveler arrives in an unsafe country).  
Scott discloses notifying the traveler’s family members about the traveler’s trip, meaning the traveler is identified (0040] but fails to explicitly teach: creating a virtual travel credential ... and other limitations related to the virtual credential. 
In an analogous art, Tsao discloses creating a virtual travel credential containing information from at least one of a physical passport of the traveler or physical travel document(s) of the traveler; storing at least a portion of the virtual travel credential in a mobile device carried by the traveler ([0037][0038] Fig. 6a-c: enter passport information using an App, the passport information stored in the mobile device is a virtual travel credential). 
It would have been obvious to a skilled artisan before the instant application was filed to identify the traveler as taught by Scott with a virtual credential as taught by Tsao because it would be convenient for the user to carry his/her travel information in a phone and easy for authorities to obtain the passport information by scanning from a kiosk. 
Regarding claim 2, Scott in view of Tsao discloses a method, according to claim 1, wherein monitoring the location of the mobile device includes detecting a cellular network in communication with the mobile device (Scott [0011]).  
Regarding claim 3, Scott in view of Tsao discloses a method, according to claim 1, wherein monitoring the location of the mobile device includes using GPS functionality of the mobile device (Scott [0011]).  
Regarding claim 4, Scott in view of Tsao discloses a method, according to claim 1, wherein monitoring the location of the mobile device includes receiving information that the traveler boarded a plane headed for the second country/territory (Scott [0038]: see table).
Regarding claim 5, Scott in view of Tsao discloses a method, according to claim 1, wherein at least a portion of the virtual travel credential is stored in a virtual travel 
Regarding claim 6, Scott in view of Tsao discloses a method, according to claim 5, wherein the virtual travel credential server communicates with the mobile device using a cellular network (Tsao [0035]: phone in communication with the server over a wireless network which is known to include a cellular network, Scott [0037]: the tracking system (server) includes a database storing traveler’s itinerary information (such as name),and communicates with the  traveler’s phone using cellular network ([0043])).
  Regarding claim 7, Scott in view of Tsao discloses a method according to claim 5, wherein the virtual credential travel server provides the signal in response to the mobile device transitioning from the first country/territory to the second country/ territory (Scott [0037] the tracking system stores itinerary’s information (including traveler’s name at least) and is considered to be a virtual credential server; [0042]: the tracking system sends updates based on arrival of the flight).
Claims 10-16 recite substantially the same limitations as claims 1-7 and is rejected by the same rationales as claims 1-7.

Claims 8 and 17 are rejected under 35 USC 103 as being unpatentable over Scott and Tsao, in further view of US 8903870 to Turk et al., hereinafter Turk.

 Regarding claim 8, Scott in view of Tsao discloses a method, according to claim 7. Although Scott in view of Tsao does not explicitly teach an embassy, Scott teaches notifying a traveler about security risks in a country ([0046]); However, Scott or Tsao 
Claim 17 recites substantially the same limitations as claim 8 and is rejected by the same rationales as claim 8.

Claims 9 and 18 are rejected under 35 USC 103 as being unpatentable over Scott and Tsao, in further view of US 20180068399 to Feinberg et al., hereinafter Feinberg.
Regarding claim 9, Scott in view of Tsao and Turk discloses a method, according to claim 8, the second country/territory confirming that the signal indicates that the traveler is located in the second country/territory (Turk col. 18: risk manager responds to occurrence of risks for the travelers). The combination of Scott/Tso/Turk does not teach in response to the traveler losing the physical passport or the physical travel document(s), the embassy of the second country/territory issues a replacement after receiving the signal and confirming the second country/territory confirming that the 
Claim 18 recites substantially the same limitations as claim 9 and is rejected by the same rationales as claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Sagie 20100203868 : track travelers using device location, remote viewer monitors travelers location, maintains a travel journal of the users , map of travel areas, location of travelers on map, plan/customize a tour, provide alerts ...
Dickman et al 20150286984: use of TripIt, store unique identifier of flyer in database, check available lounges for the flyer in airport based on location; track flyers entering/leaving lounges, tracking with WIFI, Bluetooth.
Kapczynski  9721147: provide digital id including information extracted from identification document (e.g. passport) , the digital id stored in a mobile device.
Khan 20170324750: migrate physical documents into a digital id; documents are government issued: license, passport ... and are bound to a virtual identity.
Van Heerden et al 20150105105: mobile device obtains location of mobile  from wifi or cellular network, sends location to notification server or notification server gets GPS location from  mobile device; mob dev receives from notification server events that occur and associated with an account of the user of the mobile device such as money deposits/withdrawal, credit card transaction ...
Diamond 20100240339: tornado warning system receives regularly gps position regularly of mobile devices,  looks up NOAA county codes, determines county boundaries, sends alerts to user devices. 
Moore 9367217: provide travel services to traveler mobile device- traveler registers using phone app, creates profile: name, password, preferences, payment information ... traveler location transmitted to server, server provides different services to traveler based on location such as driving conditions, information on rental car ...
Cebon et al 20120109721: register user id with registrar (government authority), car pooling app (use of driver license) used to create a user account in database,  user device’s location monitored when coming close to cab driver and during trip, to determine if the trip is occurring as planned. 
Rahman et al 2012 “Location Based Early Disaster Warning andEv acuation System on Mobile Phones Using OpenStreetMap”: Disaster Management Server DMS  registers 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        6/29/2021